PER CURIAM.
On the authority of John A. Johnson v. Fred G. Zerbst, Warden, United States Penitentiary, Atlanta, Ga., 58 S.Ct. 1019, 82 L.Ed. -, May 23, 1938, it is ordered that the judgment of this court entered on November 24, 1937, 92 F.2d 748, in the above entitled and numbered cause be set aside, and that the judgment of the District Court of the United States for the North*993ern District of Georgia, 13 F.Supp. 253, be, and the same is, hereby reversed, and that said cause be remanded to the said District Court for further proceedings.